Re: Questions 72DD1, 77DD2, 73A, 73C, 74U1, 74U2, 74V1 and 74V2 The following funds offer Class A, Class C and Class I shares. Salient Adaptive Growth Fund Salient Trend Fund The following fund offers Class A, Class C, Class F and Class I shares. Salient Tactical Plus Fund The following funds offer Class A, Class C, Class I and Class R6 shares. Salient MLP & Energy Infrastructure Fund The following is a class breakout of the Total income dividends for which record date passed (72DD1,72DD2 and 73A) during the period ended June 30, 2017: Distributions DistributionClass A: (000s) per shareSalient Adaptive Growth Fund - -Salient MLP & EnergyInfrastructure Fund 6,300 0.2412Salient Trend Fund - -Salient Tactical Plus Fund - -Class C:Salient Adaptive Growth Fund - -Salient MLP & EnergyInfrastructure Fund 2,278 0.2139Salient Trend Fund - -Salient TacticalPlus Fund - -Class I:Salient Adaptive Growth Fund - -Salient MLP & EnergyInfrastructure Fund 34,780 0.2480Salient Trend Fund - -Salient TacticalPlus Fund - -Class F:Salient TacticalPlus Fund - -Class R6:Salient MLP & EnergyInfrastructure Fund 61 0.2505 The following is a class breakout of the Total other distributions (73C) during the period ended June 30, 2017: Class A: Distribution per Share Salient MLP & Energy Infrastructure Fund - Class C: Salient MLP & Energy Infrastructure Fund - Class I: Salient MLP & Energy Infrastructure Fund - Class R6: Salient MLP & Energy Infrastructure
